DETAILED ACTION
This Office action is in response to an RCE submitted on January 29, 2021.
Claims 1-10 and 12-15 are pending.
Claims 1-10 and 12-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below (see Office Action) according to the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-10 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Othmer (US 2005/0154996 A1; included in the IDS submitted on May 23, 2019) in view of Maharajh et al. (US 2008/0201225 A1, “Maharajh”) and Dilley et al. (US 2007/0055764 A1, “Dilley”).
Regarding claims 1, 7, and 14, Othmer discloses a system (a ticker server 300, see FIG. 3) comprising: 
a data store (data store module 312, see FIG. 3) including at least one non-transitory computer readable medium (a memory that can store data, see FIG. 3 and ¶¶ 55, 87-90); and 
at least one processor in communication with the data store (a computer implementing the ticker server 300 must have a processor to perform its functions, see FIG. 3 and ¶¶ 87-90), the at least one processor accessing at least one memory including computer executable instructions to perform the operations of (see ¶¶ 87-90): 
receiving the at least one content item profile (the ticker server 300 obtains/receives content characteristics, such as size and format, see ¶ 80), and 
determining an optimal combination of at least two or more CDP components for distributing a specified content item based on the received at least one content item profile (the ticker server 300 determines the optimal mode to transmit the content/data based on the content characteristics, see ¶ 80; the optimal mode to transmit the content/data can include 802.11 WiFi access point the user is in communication with, the user device, the 802.11 WiFi link, see ¶¶ 79-
However, Othmer does not explicitly disclose the data store including the at least one content item profile; and receiving the at least one content item profile from the data store.
Maharajh discloses the data store including the at least one content item profile (mobile media platform 100 comprises data such as consumption profile 102 and content profile 212, see FIG. 2; such data must be stored in a memory, see ¶¶ 8, 13; moreover, the content profile 212 includes information regarding the type and source of content, see ¶ 13); and 
receiving the at least one content item profile from the data store (the mobile media platform 100 must receive the data such as content profile 212 from the memory, see FIG. 2 and ¶¶ 8, 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Othmer as taught by Maharajh, since the modification, as suggested in ¶ 7 of Maharajh, enables the ticker server 300 of Othmer to process and deliver an expanded typed of content while allowing different tenants to use the media platform, thereby realizing improved flexibility in handling different types of content while increasing the user base.
However, Othmer and Maharajh do not explicitly disclose a determination of at least one network tier of a plurality of network tiers to store the specified content item at.
Dilley discloses [determining an optimal combination based on] (an optimal combination includes use of one or more edge servers 302a-n and/or one or more tiered distribution hubs at least one network tier of a plurality of network tiers to store the specified content item at (if the edge servers do not have the appropriate content when requested, then the servers in the tiered distribution hubs provide the requested content via the edge servers, see FIG. 3 and ¶ 27; if the edge servers do have the appropriate content, then the edge servers provide the requested content, see FIG. 3 and ¶ 27).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Othmer and Maharajh as taught by Dilley, since the modification, as suggested in FIG. 3 and ¶ 27 of Dilley, enables the distribution hubs to ensure that end users do not flood the origin site with requests if the site is experiencing high traffic load or if the content is stales, large, or infrequently access, thereby realizing improved user experience by providing the desired content quickly and reliably.
Furthermore, regarding claim 7, Othmer discloses a data store (data store module 312, see FIG. 3).
However, Othmer does not explicitly disclose accessing the data store storing at least one content profile.
Maharajh discloses accessing the data store storing at least one content profile (mobile media platform 100 comprises data such as consumption profile 102 and content profile 212, see FIG. 2; such data must be stored in a memory, see ¶¶ 8, 13; moreover, the content profile 212 includes information regarding the type and source of content, see ¶ 13; finally, the mobile media platform 100 must receive the data such as content profile 212 from the memory, see FIG. 2 and ¶¶ 8, 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Othmer as taught by Maharajh, since the modification, as 
Furthermore, regarding claim 14, Othmer discloses a system (a ticker server 300, see FIG. 3) comprising: 
at least one processor (a computer implementing the ticker server 300 must have a processor to perform its functions, see FIG. 3 and ¶¶ 87-90) in communication with a tangible computer readable medium (data store module 312, see FIG. 3; moreover, it is a memory that can store data, see FIG. 3 and ¶¶ 55, 87-90), the at least one processor accessing at least one memory including computer executable instructions (see ¶¶ 87-90) to perform the operation of generating at least one content item profile (the ticker server 300 uses content characteristics, such as size and format, to determine the optimal mode to transmit the content/data, see ¶ 80; moreover, the ticker server 300 handles content of varying sizes and data types, which means it generates the content characteristics of each content it delivers, see ¶ 9) comprising an association between respective attribute values of at least two of the plurality of content items (a content can have a very small data payload [size] and requires real-time or near real-time delivery, while another content can have a large data payload [size] and contains personalized content, see ¶ 47).
However, Othmer does not explicitly disclose the tangible computer readable medium comprising attribute values for a plurality of content items.
Maharajh discloses the tangible computer readable medium comprising attribute values for a plurality of content items (mobile media platform 100 comprises data such as consumption 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Othmer as taught by Maharajh, since the modification, as suggested in ¶ 7 of Maharajh, enables the ticker server 300 of Othmer to process and deliver an expanded typed of content while allowing different tenants to use the media platform, thereby realizing improved flexibility in handling different types of content while increasing the user base.
Regarding claim 2, Othmer discloses wherein the computer executable instructions further perform the operation of determining the optimal combination of at least two or more CDP components (the ticker server 300 determines the optimal mode to transmit the content/data based on the content characteristics, see ¶ 80; the optimal mode to transmit the content/data can include 802.11 WiFi access point the user is in communication with, the user device, the 802.11 WiFi link, see ¶¶ 79-80; the optimal mode to transmit the content/data can also include a satellite, a ground station, the user device, and the satellite link, see FIG. 1 and ¶ 47; the optimal mode to transmit the content/data can also include a SMS center 124, PDSN 118, BSC 114, BTS 104, the user device, and the cellular link, see FIG. 1 and ¶ 47) based on one or more constraints (a content that requires real-time or near real-time delivery can be delivered using the least amount of communication overhead or bandwidth, see ¶ 47).
Regarding claim 3, Othmer discloses wherein the at least one content item profile comprises an association between a selected attribute and associated attribute values for a plurality of content items of a content item type (a content such as a local traffic alert can require 
Regarding claim 4, Othmer discloses wherein the selected attribute is selected from the group consisting of cost, popularity, file size, file format, protocol, file transfer requirements, refresh rate, geo-regional demand, geo-global demand, user group demand, media outlet, content provider relationship, viewer demographics, and whether the specified content item is to be inserted in another content item (content characteristics includes size, format, and delivery requirement, see ¶¶ 47, 80).
Regarding claim 5, Othmer discloses wherein the at least two or more CDP components (the ticker server 300 determines the optimal mode to transmit the content/data based on the content characteristics, see ¶ 80; the optimal mode to transmit the content/data can include 802.11 WiFi access point the user is in communication with, the user device, the 802.11 WiFi link, see ¶¶ 79-80; the optimal mode to transmit the content/data can also include a satellite, a ground station, the user device, and the satellite link, see FIG. 1 and ¶ 47; the optimal mode to transmit the content/data can also include a SMS center 124, PDSN 118, BSC 114, BTS 104, the user device, and the cellular link, see FIG. 1 and ¶ 47) comprise one or more tiers (a tier  can include a 802.11 WiFi access point, see ¶¶ 79-80), one or more communication modes (a communication mode can include a 802.11 WiFi communication mode, see ¶¶ 79-80), and one or more links (a link can include a 802.11 WiFi link, see ¶¶ 79-80).
Regarding claim 6, Othmer discloses wherein the one or more tiers comprise one or more of a satellite network (the optimal mode to transmit the content/data can include a satellite, 
Regarding claim 8, Othmer discloses generating the at least one content profile representative of a content item type (the ticker server 300 uses content characteristics, such as size and format, to determine the optimal mode to transmit the content/data, see ¶ 80; moreover, the ticker server 300 handles content of varying sizes and data types, which means it generates the content characteristics of each content it delivers, see ¶ 9; finally, the content/data can be representative of a content item type with a very small payload, see ¶ 47).
However, Othmer does not explicitly disclose storing the at least one content profile in the data store.
Maharajh discloses storing the at least one content profile in the data store (mobile media platform 100 comprises data such as consumption profile 102 and content profile 212, see FIG. 2; such data must be stored in a memory, see ¶¶ 8, 13; moreover, the content profile 212 includes information regarding the type and source of content, see ¶ 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Othmer as taught by Maharajh, since the modification, as suggested in ¶ 7 of Maharajh, enables the ticker server 300 of Othmer to process and deliver an expanded typed of content while allowing different tenants to use the media platform, thereby realizing improved flexibility in handling different types of content while increasing the user base.
Regarding claim 9, Othmer discloses wherein generating the at least one content profile (the ticker server 300 uses content characteristics, such as size and format, to determine the optimal mode to transmit the content/data, see ¶ 80; moreover, the ticker server 300 handles 
selecting, using the at least one processor, a plurality of attributes associated with the content item type (the ticker server 300 can deliver a local traffic alert using SMS based on the local traffic alert’s content characteristics including size and delivery time requirement, see ¶ 47; this means the ticker server 300 generated the local traffic alert’s content characteristics by selecting size and delivery time requirement for local traffic alert content type, see ¶ 47); 
for each content item of the content item type, determining respective attribute values for the selected attributes (the ticker server 300 determines that the local traffic alert has a very small payload [one attribute value] and requires real-time or near real-time delivery [another attribute value], see ¶ 47); and 
for at least two content items of the content item type, associating the respective attribute values (the ticker server 300 can deliver multiple local traffic alerts using SMS [i.e., the size and delivery time requirement of local traffic alert content type are used to select SMS for transmission [association], see ¶ 47).
Regarding claim 10, Othmer discloses wherein the plurality of attributes comprises two or more of cost, popularity, file size, file format, protocol, file transfer requirements, refresh rate, geo-regional demand, geo-global demand, user group demand, media outlet, content provider relationship, viewer demographics, and whether the specified content item is to be inserted in another content item (content characteristics includes size, format, and delivery requirement, see ¶¶ 47, 80).
Regarding claim 12, Othmer discloses wherein determining the optimal combination of at least two or more CDP components (the ticker server 300 determines the optimal mode to 
Regarding claim 13, Othmer discloses wherein determining the optimal combination of at least two or more CDP components comprises one or more of predictively determining the optimal combination of at least two or more CDP components and responsively determining the optimal combination of at least two or more CDP components (the ticker server 300 determines the optimal mode to transmit the content/data based on the content characteristics, see ¶ 80; the optimal mode to transmit the content/data can include 802.11 WiFi access point the user is in communication with, the user device, the 802.11 WiFi link, see ¶¶ 79-80; the optimal mode to transmit the content/data can also include a satellite, a ground station, the user device, and the satellite link, see FIG. 1 and ¶ 47; the optimal mode to transmit the content/data can also include a SMS center 124, PDSN 118, BSC 114, BTS 104, the user device, and the cellular link, see FIG. 1 and ¶ 47).
Regarding claim 15, Othmer discloses wherein each attribute value is associated with an attribute selectable from a group comprising cost, popularity, file size, file format, protocol, file transfer requirements, refresh rate, geo-regional demand, geo-global demand, user group demand, media outlet, content provider relationship, viewer demographics, and whether the 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474